Citation Nr: 0706184	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-06 773	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's 
applications to reopen claims for service connection for a 
back disability and for a psychiatric disability, to include 
schizophrenia.  Thereafter the veteran moved and his claims 
files were transferred to the RO in Denver, Colorado.  In May 
2003, the veteran testified at a hearing before the 
undersigned.  

In February 2004, the Board reopened and remanded the 
veteran's claims of entitlement to service connection for a 
back disability and a psychiatric disability, to include 
schizophrenia, to the RO for additional development.  

In January 2006, the Board once again remanded the veteran's 
appeal, to the RO for additional development.  In A September 
2006 rating decision, the RO granted entitlement to service 
connection for a back disability.  He did not appeal the 
rating or effective date assigned for the back disability.  
Therefore, the only issue remaining on appeal is the claim 
for entitlement to service connection for a psychiatric 
disorder.


FINDINGS OF FACT

1.  The veteran was evaluated and treated for psychiatric 
symptoms during service; the final service diagnoses were 
borderline mental retardation and a personality disorder, 
which are not diseases for VA compensation purposes.



2.  A chronic acquired psychiatric disability, to include 
schizophrenia, was first diagnosed approximately 5 years 
post-service and the preponderance of the evidence is against 
a nexus between a current psychiatric disorder and any 
incident of or finding recorded during service


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, 
was not incurred or aggravated during military service, nor 
may a psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 4.127 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in January 2002 and June 2002, prior 
to the rating decision that is the subject of this appeal, as 
well as the subsequent written notice provided in February 
2006 and May 2006, informed the veteran to submit all 
relevant evidence in his possession and of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).

Notice of the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal should service connection be granted was provided to 
the veteran in September 2006. Dingess v. Nicholson, 
19 Vet. App. 473 (2006); ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

In view of the above notice letters, the Board finds that the 
RO complied with VA's duty to assist the veteran.  38 
U.S.C.A. § 5103(a); see also Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005) (Mayfield I), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  
 
As noted above, written VCAA notice was provided in January 
2002 and June 2002, before the RO decision that is the 
subject of this appeal, and additional notice was provided 
after this decision.  To the extent that there was any timing 
deficiency, the veteran's claim of entitlement to service 
connection for a psychiatric disorder was readjudicated in a 
September 2006 supplemental statements of the case, after all 
notice was provided.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that timing-
of-notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all available service medical records and all 
identified and available post-service medical records, 
including his records from multiple identified physicians, 
private hospitals and VA medical centers

The veteran was provided a psychiatric examination in June 
2006 for the purpose of determining the etiology or 
approximate onset date of any psychiatric disorder that was 
present.  The Board finds that the examination was thorough 
in nature and contains an opinion addressing the nexus 
question at hand that is supported by a review of the record 
and a rationale.  There is no further duty to provide an 
examination or competent opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).
 
Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, such error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


The Claim

The veteran contends that his current psychiatric disorder 
first manifested it self while in-service and has continued 
ever since that time.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304.

Also, certain chronic diseases, including a psychosis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Turning to the relevant evidence in the claims file, the 
service records show that the veteran was counseled regarding 
his behavior on more than one occasion and reprimanded on 
multiple occasions while on active duty, to include receipt 
of an Article 15 because he was making life threatening 
remarks.  His performance was characterized as marginal and 
it is apparent that he was seen numerous times on sick call.

The service medical records also show that the veteran, 
beginning in August 1971, was evaluated for persistent 
headaches and initial impressions included a possible anxiety 
disorder and anxiety versus organic lesions.  Valium was 
prescribed in September 1971.  Subsequently dated service 
medical records show that the veteran was diagnosed with a 
personality disorder; an October 1971 psychiatric report 
indicates that its main features included immaturity, 
impulsivity and poor judgment.  A November 1971 service 
medical report shows that the veteran was hospitalized in the 
psychiatric ward due to attempted suicide just prior to his 
discharge from service.  The clinician who evaluated him 
reported "no delusions," although he also noted that the 
veteran indicated that he occasionally heard his name being 
called.  It was also recorded that he had a history of poor 
social adaptability and used poor judgment.  The veteran was 
diagnosed with borderline mental retardation.  He was 
discharged due to unsuitability resulting from general 
educational deficiencies in emotional and personality 
development (November 1971 report).

Post-service, October and November 1975 VA hospital summary 
provided a diagnosis of schizophrenia, simple type.  The 
clinician also indicated that the veteran had suicidal and 
homicidal ideation.  He was observed to be mentally slow and 
was found to have impaired judgment.  The veteran also 
exhibited psychopathic ideas.  History obtained at that time 
also included an admission to a psychiatric ward prior to 
discharge from active duty.  A February 1976 VA hospital 
summary report includes a diagnosis of schizophrenia.

The veteran underwent a VA psychiatric examination in January 
1989.  The examiner diagnosed mild mental retardation and a 
personality disorder.  An August 1989 private psychiatric 
examination report, however, includes a diagnosis of chronic 
paranoid schizophrenia.  A November 1989 Social Security 
Administration (SSA) decision reveals that the veteran was 
found to be disabled with a primary diagnosis of chronic 
schizophrenia.  An April 1991 VA psychiatric report reflects 
a diagnosis of borderline mental retardation.

While an anxiety disorder was initially suspected during 
service and there is an apparent history of a suicide 
attempt, further psychiatric work-up during service resulted 
in final diagnoses of borderline mental retardation and a 
personality disorder, which are developmental in nature and 
as such, are not diseases for VA compensation purposes.  See 
38 C.F.R. §§ 3.303(c); 4.127.  There is no indication of a 
superimposed injury during service, nor is there any 
competent opinion that shows that the veteran's mental 
retardation or personality disorder was aggravated during 
service.  As a psychotic disorder was first diagnosed almost 
5 yeas post-service, the presumptions found at 38 C.F.R. 
§§ 3.307 and 3.309 are of no help to the veteran.  However, 
in light of the evidence of psychiatric symptomatology during 
service and the post-service diagnosis of schizophrenia 
within 5 years of service, the appeal was remanded in January 
2006 to obtain a medical opinion addressing the question of 
whether there is a nexus between a current psychiatric 
disorder and the psychiatric findings recorded during 
service.  

At the subsequent June 2006 VA psychiatric examination, after 
a review of the record on appeal and an examination of the 
veteran, it was opined that the "veteran does not appear to 
have any adverse mental health affects from his brief service 
in the Army." This psychiatric opinion is not contradicted 
by any other competent opinion of record.  Evans, supra.  

It is also pertinent to point out that there is an 
approximately 5 year period between the veteran's separation 
from military service in 1971 and first being diagnosed with 
schizophrenia in 1975.  Such negative evidence weighs against 
the claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  More importantly, the only competent opinion 
addressing the contention that there is a relationship 
between the current disability and events in service 
unequivocally weighs against the claim.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia.  In reaching this conclusion, the 
Board has not overlooked the appellant's and his 
representative's statements to the RO or the personal hearing 
testimony.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide opinions relating to the diagnosis 
or etiology of diseases or disabilities such as 
schizophrenia.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, these statements regarding the 
diagnosis and origins of the veteran's psychiatric disability 
are not probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


